DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-17 and 61-63 in the reply filed on 04/19/2021 is acknowledged.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities: in lines 12 and 14 of the respective claims there is a repeat word of “at”. It is believed by the examiner that this is a typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the limitations of “determining, by the control system, an annealing evolution schedule to perform a quantum annealing evolution computation on a problem representation in a quantum processor; causing, by the control system, a start of at least a first iteration of an annealing evolution of the quantum processor with the problem representation in accordance with the annealing evolution schedule; and at least once during a performance of the first iteration of the annealing evolution: determining, by the control system, at least one characteristic of the quantum processor at least a first point in time between the start of the first iteration of the annealing evolution and before a completion of the annealing evolution schedule; and causing, by the control system, at least one of: a reinitializing of the annealing evolution, a reversal of the annealing evolution from the first point in time at which the at least characteristic was determined, or a continuing of the annealing evolution from the first point in time at which the at least characteristic was determined”. It is submitted that such claimed steps of determining, iterations, and re-initialization are steps of quantum 
As such, the aforementioned limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind depending on the complexity of the algorithm involved but for the recitation of generic computer component of “logic/computer/processor”. That is, other than reciting “by control system,” nothing in the claim element precludes the step from practically being performed in the mind depending on the complexity of the algorithm involved. For example, but for the “by control system” languages, “determining”, “causing”, “iteration” and/or “re-initilizing” in the context of these claims encompasses the user manually calculating the amount of use of each icon. Applicant attention is hereby directed to the fact that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Moreover, this judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element of: “by control system”. The processor in all steps is recited at a high-level of generality (i.e., machine computer system logic receiving a problem and solution the problem) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a logic (or by control system) to perform claimed “determining”, “causing”, “iteration” and/or “re-initilizing” steps amounts to no more than mere instructions to apply the exception using a generic computer component (i.e. logic or control system). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 13-17 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raymond (US 2016/0071021 A1).
With respect to claim 1, Raymond discloses, in Figs.1-7, a method of operation of a control system communicatively coupled to a quantum processor, the control system comprising at least one processor and at least one nontransitory processor-readable medium that stores at least one of processor-executable instructions or data, the method comprising: determining, by the control system, an annealing evolution schedule to perform a quantum annealing evolution computation on a problem representation in a quantum processor (see Par.[0059]-[0060] and [0110] wherein quantum processor 
With respect to claim 2, Raymond discloses, in Figs.1-7, the method, further comprising: causing, by the control system, at least one interruption of the annealing evolution of the quantum processor before completion of the annealing evolution schedule (see Par.[0179], [0195], [0201]-[0202] wherein each qubit may be interrupted by a respective Josephson junction is disclosed).
With respect to claim 3, Raymond discloses, in Figs.1-7, the method wherein the determining at least one characteristic of the quantum processor occurs during the interrupting of the annealing evolution of the quantum processor before completion of the annealing evolution schedule (see Par.[0059], [0150], [0198] and [0202] wherein during interruption annealing characteristic such as coupling strength is evaluated).
With respect to claim 7, Raymond discloses, in Figs.1-7, the method wherein determining at least one characteristic comprises reading out a state of each of a number of qubits (see Par.[0059], [0150], [0198] wherein anneal characteristic such as coupling strength between respective pairs of qubits is disclosed; see Par.[0062], [0201], [0208] wherein in the operation or annealing evolution of a quantum processor system 130 characteristics such as a flux signal into a respective compound Josephson junction of qubits 132a is evaluated; see Par.[0126], [0208] wherein in the operation or annealing evolution of a quantum processor system 130 characteristic such as the case of a broken chain of ferromagnetically coupled qubits can be evaluated).
With respect to claim 8, Raymond discloses, in Figs.1-7, the method wherein determining at least one characteristic comprises reading out a state of each of a number of qubits via a number of weakly coupled detectors (see Par.[0059], [0150], [0198] wherein anneal characteristic such as coupling strength between respective pairs of qubits is disclosed; see Par.[0060], [0099], [0133] wherein quantum processor interfaces to read out the states of qubits is disclosed).
With respect to claim 9, Raymond discloses, in Figs.1-7, the method wherein determining at least one characteristic comprises continually reading out a state of each of a number of qubits via a number of weakly coupled detectors during the annealing evolution (see Par.[0059], [0150], [0198] wherein anneal characteristic such as coupling strength between respective pairs of qubits is disclosed; see Par.[0060], [0099], [0133] wherein quantum processor interfaces to read out the states of qubits is disclosed).
With respect to claim 10, Raymond discloses, in Figs.1-7, the method, further comprising: autonomously comparing, by the control system, the determined at least one characteristic of the quantum processor to a set of user specified dynamics (see Par.[0059], [0150], [0198] wherein anneal characteristic such as coupling strength between respective pairs of qubits is disclosed; see Par.[0062], 
With respect to claim 13, Raymond discloses, in Figs.1-7, the method, further comprising: receiving, by the control system, a user specified expected behavior expected to occur during at least one iteration of the annealing evolution, the user specified expected behavior specified as at least one mathematical model (see Par.[0055], [0058]-[0059] and [0131]-[0132] wherein mathematical models associated with quantum annealing are disclosed).
With respect to claim 14, Raymond discloses, in Figs.1-7, the method, further comprising: providing to an end user device, via the control system, a representation of a behavior during a portion of the annealing evolution of the quantum processor, subsequent to performance of the portion of the annealing evolution.
With respect to claim 15, Raymond discloses, in Figs.1-7, the method, further comprising: transforming, via the control system, a set of low level machine state information into a set of higher level representation information (see Par.[0132], [0167]-[0171]  and [0243] wherein ground state expectation is disclosed).
With respect to claim 16, Raymond discloses, in Figs.1-7, the method, further comprising: repeatedly: determining, by the control system, at least one characteristic of the quantum processor at a number of subsequent points in time between the first point in time in the annealing evolution schedule and before the completion of the annealing evolution schedule; and causing, by the control system, at least one of: a reinitializing of the annealing evolution, a reversal of the annealing evolution from the subsequent points in time at which the at least characteristic was determined, or a continuing of the annealing evolution from the subsequent points in time at which the at least characteristic was determined (see Par.[0211] wherein repeating for a second iteration by re-initializing the qubits in a first configuration re-evolving the qubits to a second configuration, re-reading out the states of the qubits, and 
With respect to claim 17, Raymond discloses, in Figs.1-7, a system, comprising: a quantum processor; a control system communicatively coupled to the quantum processor, the control system comprising at least one processor and at least one nontransitory processor-readable medium that stores at least one of processor-executable instructions or data which, when executed by the at least one processor, causes the at least one processor to: determine an annealing evolution schedule to perform a quantum annealing evolution computation on a problem representation in a quantum processor (see Par.[0059]-[0060] and [0110] wherein quantum processor systems 130 implementing or determining the evolutionary type of algorithm including adiabatic quantum computing AQC and/or quantum annealing QA evolving the system to the Hamiltonian described in accordance with the evolution are disclosed); start at least a first iteration of an annealing evolution of the quantum processor with the problem representation in accordance with the annealing evolution schedule (see Par.[0075], [0084]-[0085], [0101], [0133], [0135], [0138], [0141], [0164] wherein evaluating various samples or tentative responses or answers 210 to determine a solution for each iteration (i.e. at least first iteration such as n=0) of solving performed on a problem, and/or evaluating various potential solutions to determine a best solution 212 for the problem 204 are disclosed); and at least once during performance of the first iteration of the annealing evolution, determine at least one characteristic of the quantum processor at at least a first point in time between the start of the first iteration of the annealing evolution and before a completion of the annealing evolution schedule (see Par.[0059], [0150], [0198] wherein anneal characteristic such as coupling strength between respective pairs of qubits is disclosed; see Par.[0062], [0201], [0208] wherein in the operation or annealing evolution of a quantum processor system 130 characteristics such as a flux signal into a respective compound Josephson junction of qubits 132a is evaluated; see Par.[0126], [0208] wherein in the operation or annealing evolution of a quantum processor system 130 characteristic such as the case of a broken chain of ferromagnetically coupled qubits can be evaluated); and at least one of: a initialization of the annealing evolution, a reversal of the annealing evolution from the first point in time at which the at least one characteristic was determined, or a continuation of the annealing evolution from the first point in time at which the at least characteristic was determined (see Par.[0211] wherein repeating for 
With respect to claim 61, Raymond discloses, in Figs.1-7, the system wherein the processor-executable instructions or data, when executed, cause the at least one processor to: cause at least one interruption of the annealing evolution of the quantum processor before completion of the annealing evolution schedule, and the determination of at least one characteristic of the quantum processor at at least a first point in time occurs during the interruption (see Par.[0179], [0195], [0201]-[0202] wherein each qubit may be interrupted by a respective Josephson junction is disclosed).
Claims 1, 4-10, 13-17 and 62-63 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Amin et al. (US 2018/0196780 A1 hereinafter referred to as “Amin”).
With respect to claim 1, Amin discloses, in Figs.1-6, a method of operation of a control system communicatively coupled to a quantum processor, the control system comprising at least one processor and at least one nontransitory processor-readable medium that stores at least one of processor-executable instructions or data, the method comprising: determining, by the control system, an annealing evolution schedule to perform a quantum annealing evolution computation on a problem representation in a quantum processor (see Figs.5A-5B, Par.[0098]-[0101], [0117], [0119], [0127] and [0187] wherein quantum annealing parameter evolution is disclosed); causing, by the control system, a start of at least a first iteration of an annealing evolution of the quantum processor with the problem representation in accordance with the annealing evolution schedule (see Par.[0116], [0123], [0127], [0132], [0145], [0157], [0162] and [0169] wherein predetermined numbers of sequential iterates (i.e. starting by first iteration) processes are disclosed); and at least once during a performance of the first iteration of the annealing evolution: determining, by the control system, at least one characteristic of the quantum processor at least a first point in time between the start of the first iteration of the annealing evolution and before a completion of the annealing evolution schedule (see Par.[0191]-[0192] wherein quantum annealing operation characteristic such as qubit spins state is disclosed); and causing, by the control system, at least one of: a reinitializing of the annealing evolution, a reversal of the annealing evolution from the first point in time at which the at least characteristic was determined, or a continuing of the annealing 
With respect to claim 4, Amin discloses, in Figs.1-6, the method, further comprising: causing, by the control system, a ramping of the annealing evolution of at least a portion of the quantum processor before completion of the annealing evolution schedule, wherein the determining at least one characteristic of the quantum processor occurs concurrently with or immediately following the ramping (see Par.[0103]-[0109], [0114], [0117]-[0119], [0129], [0143] wherein ramp operations are disclosed).
With respect to claim 5, Amin discloses, in Figs.1-6, the method, further comprising: causing, by the control system, a pausing of the annealing evolution immediately prior to the ramping (see Par.[0198] wherein evolution of quantum is paused for a period of time during which thermal and/or quantum effects may induce re-equilibration).
With respect to claim 6, Amin discloses, in Figs.1-6, the method wherein the causing of the ramping the annealing evolution of at least the portion of the quantum processor occurs without causing a pausing the annealing evolution immediately prior to the ramping (see Par.[0198] wherein the evolution of quantum state Ψ is paused for a period of time (e.g. for a period thold), during which thermal and/or quantum effects may induce re-equilibration;  with quantum states Ψ are not necessarily observed or read out (i.e. with or without pause) during the course of method 600).
With respect to claim 7, Amin discloses, in Figs.1-6, the method wherein determining at least one characteristic comprises reading out a state of each of a number of qubits (see Par.[0191]-[0192] wherein quantum annealing operation characteristic such as qubit spins state is disclosed).
With respect to claim 8, Amin discloses, in Figs.1-6, the method wherein determining at least one characteristic comprises reading out a state of each of a number of qubits via a number of weakly coupled detectors (see Par.[0150] wherein read out digital processor is disclosed).
With respect to claim 9, Amin discloses, in Figs.1-6, the method wherein determining at least one characteristic comprises continually reading out a state of each of a number of qubits via a number of 
With respect to claim 10, Amin discloses, in Figs.1-6, the method, further comprising: autonomously comparing, by the control system, the determined at least one characteristic of the quantum processor to a set of user specified dynamics (see Par.[0105] wherein distortion caused by non-adiabaticity can be recovered by a sufficiently quick thermalization step, provided the ramp is slow compared to the time scale determined by the temperature).
With respect to claim 13, Amin discloses, in Figs.1-6, The method of any of claim 10, further comprising: receiving, by the control system, a user specified expected behavior expected to occur during at least one iteration of the annealing evolution, the user specified expected behavior specified as at least one mathematical model (see Par.[0069], [0083]-[0084], [0091]-[0094], [0097]-[0098], [0101] wherein algorithm models associated to quantum anneal is disclosed).
With respect to claim 14, Amin discloses, in Figs.1-6, the method, further comprising: providing to an end user device, via the control system, a representation of a behavior during a portion of the annealing evolution of the quantum processor, subsequent to performance of the portion of the annealing evolution.
With respect to claim 15, Amin discloses, in Figs.1-6, the method, further comprising: transforming, via the control system, a set of low level machine state information into a set of higher level representation information (see Par.[0072] wherein low energy states is disclosed).
With respect to claim 16, Amin discloses, in Figs.1-6, the method, further comprising: repeatedly: determining, by the control system, at least one characteristic of the quantum processor at a number of subsequent points in time between the first point in time in the annealing evolution schedule and before the completion of the annealing evolution schedule; and causing, by the control system, at least one of: a reinitializing of the annealing evolution, a reversal of the annealing evolution from the subsequent points in time at which the at least characteristic was determined, or a continuing of the annealing evolution from the subsequent points in time at which the at least characteristic was determined.
With respect to claim 17, Amin discloses, in Figs.1-6, a system, comprising: a quantum processor; a control system communicatively coupled to the quantum processor, the control system comprising at least one processor and at least one nontransitory processor-readable medium that stores at least one of processor-executable instructions or data which, when executed by the at least one processor, causes the at least one processor to: determine an annealing evolution schedule to perform a quantum annealing evolution computation on a problem representation in a quantum processor (see Figs.5A-5B, Par.[0098]-[0101], [0117], [0119], [0127] and [0187] wherein quantum annealing parameter evolution is disclosed); start at least a first iteration of an annealing evolution of the quantum processor with the problem representation in accordance with the annealing evolution schedule (see Par.[0116], [0123], [0127], [0132], [0145], [0157], [0162] and [0169] wherein predetermined numbers of sequential iterates (i.e. starting by first iteration) processes are disclosed); and at least once during performance of the first iteration of the annealing evolution, determine at least one characteristic of the quantum processor at least a first point in time between the start of the first iteration of the annealing evolution and before a completion of the annealing evolution schedule (see Par.[0191]-[0192] wherein quantum annealing operation characteristic such as qubit spins state is disclosed); and at least one of: a initialization of the annealing evolution, a reversal of the annealing evolution from the first point in time at which the at least one characteristic was determined, or a continuation of the annealing evolution from the first point in time at which the at least characteristic was determined (see Fig.4, Par.[0169] and [0177] wherein the value of the counter i to i=i+1, before passing control (i.e. re-initializing) to step 412 is disclosed; see Par.[0109], [0104]-[0109], [0190], [0192], [0197] and [0199] wherein reverse annealing operation is disclosed; Par.[0158], [0161] wherein quantum annealing processor is run re-initialization process is disclosed).
With respect to claim 62, Amin discloses, in Figs.1-6, the system wherein the processor-executable instructions or data, when executed, cause the at least one processor to: ramp the annealing evolution of at least a portion of the quantum processor before completion of the annealing evolution schedule, and the determination of at least one characteristic of the quantum processor at at least a first point in time occurs concurrently with or immediately following the ramping (see Par.[0103]-[0109], [0114], [0117]-[0119], [0129], [0143] wherein ramp operations are disclosed).
With respect to claim 63, Amin discloses, in Figs.1-6, the system wherein the processor-executable instructions or data, when executed, cause the at least one processor to: pause the annealing evolution immediate prior to the ramping (see Par.[0198] wherein evolution of quantum is paused for a period of time during which thermal and/or quantum effects may induce re-equilibration).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Cao et al. (US 2013/0218974 A1 hereinafter referred to as “Cao”).
With respect to claim 11, Raymond discloses all the limitations of claim 1. However, Raymond does not explicitly disclose the limitations of claim 11.
Cao discloses, in Figs.1-11, the method, further comprising: autonomously identifying, by the control system, a deviation from a set of user specified dynamics; and producing an alert, by the control system, in response to identification of a deviation from the set of user specified dynamics that exceeds a threshold deviation (see Par.[0164] wherein superposition of multiple simultaneous quantum states before measurement represents a quantum bit qubit (e.g. quantum annealing process) is disclosed; see Par.[0088], [0090] wherein alert presented such as automatic dialer if the confidence of the context label is below a predetermined confidence threshold).
Raymond and Cao are analogous art because they are all directed to a quantum computation process, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Raymond to include Cao because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the quantum annealing optimization process in Raymond by including automatic alert in reaction off confidence threshold as taught by Cao in order to utilize automatic alert in reaction off confidence threshold thereby providing user-friendly enhanced collaborative quantum computing system.
With respect to claim 12, Raymond discloses all the limitations of claim 1. However, Raymond does not explicitly disclose the limitations of claim 12.
Cao discloses, in Figs.1-11, the method, further comprising: autonomously identifying, by the control system, an occurrence of an event based at least in part on the determined at least one characteristic of the quantum processor; and producing an alert, by the control system, in response to identification of the event (see Par.[0164] wherein superposition of multiple simultaneous quantum states before measurement represents a quantum bit qubit (e.g. quantum annealing process) is disclosed; see Par.[0088], [0090] wherein alert presented such as automatic dialer if the confidence of the context label is below a predetermined confidence threshold).
Raymond and Cao are analogous art because they are all directed to a quantum computation process, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Raymond to include Cao because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the quantum annealing optimization process in Raymond by including automatic alert in reaction off confidence threshold as taught by Cao in order to utilize automatic alert in reaction off confidence threshold thereby providing user-friendly enhanced collaborative quantum computing system.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, each of the following cited prior art made of record anticipates all the claimed limitations of claims 1 and 17: Amin et al. US 2015/0363708 A1; Hastings et al. US 2017/0161612 A1; Petschke et al. US 2016/0217594 A1; Allen et al. US 2019/0080255 A1; Yarkoni et al. US 2019/0266510 A1; Hoskinson et al. US 2019/0019099 A1; Garrison et al. US 2018/0276556 A1; Ding et al. US 10,339,466 B1; Niskanen et al. US 2015/0310350 A1; Thom et al. US 2017/0255629 A1.
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818